DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on September 7, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 6-9, 15, 17 and has canceled claim 20.  
Claims 1-19 remain pending this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In light of the amended claim 1, which recites the amended phrase “forming the conjugate reference and conjugate object beams used in forming the master HOE coupling elements comprises modifying the light by a holographic optical element to match the aperture of the prism”, the amended phrase “forming the reference and object conjugate beams used in forming the master HOE coupling elements comprises modifying the light by a reflective or refractive optical element to match the aperture of the prism” recited in amended claim 8, does not supported by the specification of originally filed.  The specification of originally filed discloses the phrase “forming the reference and object conjugate beams used in forming the master HOE coupling elements may comprise modifying the light by a reflective, refractive or holographic optical element to match the aperture of the prism” (please see page 4 lines 11-14), which means the modification is by either reflective, refractive or holographic optical element that requires holographic optical element being different from reflective or refractive optical element.  However the amendment to claims 1 and 8, now suggests that the holographic optical element is identical with either reflective or refractive optical element.  The amended claim 8 therefore is not fully supported by the specification of originally filed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Popovich et al (US 2013/0101253 A1) in view of the US patents application publication by Dimov et al (US 2010/0157400 A1) and patent issued to Aharoni et al (PN. 5,422,746).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Popovich et al teaches a method for fabricating a hologram that is comprised a step of positioning a first face of a prism (90, Figure 7) at a distance from an aperture defined by the opaque regions (9a and 9b or 91a and 91b, please see paragraph [0070]), forming a hologram serves as the reference beam coupling element in the hologram (30 or 36 shown in Figure 7) approximates with a second face of the prism by illuminating the hologram (30 or 36) with a beam (401), serves as the conjugated reference beam, passes through the aperture at the first face of the prism, and the second face of the prism.  A separate beam (402) serves as the master reference beam initially incident on a third prism face and to be further incident on the hologram (30 or 36) through the second prism face.  The interference pattern of the conjugated reference beam (401) and the master reference beam (402) is recorded as a hologram (30 or 36).  
This reference has met all the limitations.  It however does not teach explicitly to disclose that the hologram recorded is a master hologram.  However the recorded hologram can be used as a master hologram as desired.  
This reference also does not teach explicitly that the master hologram (30 or 36) is in optical contact with a second face of the prism.  This reference also does not teach explicitly that the separated beam or the master reference beam incident on the third prism face and internally reflected to be incident on the hologram.  Dimov et al in the same field of endeavor teaches a method for recording an interference of object wave and reference wave in a holographic substrate wherein the holographic substrate is optical contact a second face of the prism and the object wave that incident on a third prism face and internally reflected to be incident on the holographic substrate through the second prism face, (please see Figures 11A and 11B).   It would then have been obvious to apply the teachings of Dimov et al to modify the method taught by Popovich et al to have the alternative arrangement for the benefit of eliminating the unwanted interference fringes in the inter space between the prism face and the holographic substrate or hologram.  
These references further do not teach explicitly that the method includes steps for forming an object beam coupling element at a location different from that of the reference coupling element in the master HOE.  Aharoni et al in the same field of endeavor teaches a master hologram that is comprised of a reference beam coupling element (Hrint, Figure 2) and an object beam coupling element (Hoint) that are located at different location in the master holographic optical element.  It would then have been obvious to one skilled in the art to repeat the recording steps taught by Popovich et al to also subsequently forms an object beam coupling element in the master hologram for the benefit of expanding the method taught by Popovich et al to also form an object beam coupling element in the master hologram at different location.  
Claim 1 has been amended to include the phrase “forming the conjugate reference and conjugate object beams used in forming the master HOE coupling elements comprises modifying the light by a holographic optical element to match the aperture of the prism”.  
Popovich et al in light of Dimov et al and Aharoni et al teach that forming the reference and object conjugate beam used in forming the master hologram coupling elements comprises modifying the light by refractive to match the aperture of the prism, (please see Figure 7, Popovich et al and Dimov et al, Figure 11A).  Aharoni et al alternatively teaches that the conjugated beams may be modified by holographic elements, (please see Figure 2).  
With regard to claim 4, Dimov et al teaches that the master reference beam or object beam may be a planar beam and normally incident on the third face of the prism and reflected to be incident on the master HOE of the holographic substrate through total internal reflection, (please see Figure 11A).  
With regard to claim 5, Popovich et al in light of Aharoni et al teaches that different exposures at different locations in the master HOE may comprise reference and object beam coupling elements to form an array of reference and object coupling elements.  It is also within general level of skilled in the art to repeat the fabrication steps to form an array of multiple reference coupling element and multiple object coupling elements for the benefit of providing an array of multiple reference and object coupling elements for the benefit of allowing the application of the master holographic optical element (HOE) be expanded.  
With regard to claim 8, Popovich et al in light of Dimov et al and Aharoni et al teach that forming the reference and object conjugate beam used in forming the master hologram coupling elements comprises modifying the light by refractive to match the aperture of the prism, (please see Figure 7, Popovich et al and Dimov et al, Figure 11A).  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al, Dimov et al and Aharoni et al as applied to claim 1 above, and further in view of the patent issued to MacMaster (PN. 7,710,623).
The method for fabricating a master holographic optical element taught by Popovich et al in combination with the teachings of Dimov et al and Aharoni et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 2 and 3, these references however do not teach explicitly to include an absorber positioned that blocks master reference beam in regions that is not internally reflected to be incident upon the reference and/or object beam coupling element.  MacMaster in the same field of endeavor teaches a method for fabricating holographic optical element wherein a black layer (120, Figure 1, column 2, lines 55-60) may be provided with the holographic recording medium (110) so that it can block the unwanted light to interfere the recording process.  It would then have been obvious to one skilled in the art to apply the teachings of MacMaster to include a black layer serves as the absorber adjacent to the holographic optical element for the benefit of absorbing unwanted light incident upon to prevent noise being recorded.  

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al, Dimov et al and Aharoni et al as applied to claim 1 above, and further in view of the US patent application publication by Balistreri (US 2007/0223070 A1).
The method for fabricating a master holographic optical element taught by Popovich et al in combination with the teachings of Dimov et al and Aharoni et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 6 and 7, these references do not teach explicitly to form the coupling elements by angle multiplexing process, (i.e. by using dissimilar beam angles) or wavelength multiplexing process (i.e. at several different wavelengths).  However both angle multiplexing process and wavelength multiplexing process are known in the art for recording multiple holograms in the same regions of the holographic recording medium, such is explicitly taught by Balistreri.  Balistreri teaches holographic recording system and method, (please see Figure 1) wherein angle multiplexing and/or wavelength multiplexing (please see paragraphs [0006] and [0014]) may be used to increase the density of the holograms being recorded in the same locations of the recording medium.  It would then have been obvious to one skilled in the art to apply the teachings of Balistreri to modify the method to include angle multiplexing steps and/or wavelength multiplexing steps for the benefit of making the master holographic optical elements comprises multiple master holograms recorded within.  

Claim 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Popovich et al (US 2013/0101253 A1) in view of the US patent application publication by Iriguchi (US 2007/0229927 A1) US patent application publication by Dimov et al (US 2010/0157400 A1) and US patent issued to Aharoni et al (PN. 5,422,746).
Claim 9 has been amended to necessitate the new grounds of rejection.  
Popovich et al teaches a system for fabricating a holographic optical element that is comprised of a prism 90, Figure 7) having a first, second and third face with the first face of the prism positioned with an aperture defined by the opaque regions (9a, 9b or 91a, 91b, please see paragraph [0070]) and a master holographic optical element forming element (30 or 36) positioned approximates to the second face of the prism wherein the prism, the hologram or master holographic optical element (30 or 36) and the aperture configured to provide in operation of the device for illuminating or exposing the master holographic optical element forming element (30 or 36) with reference conjugate light beam (401) passes through the aperture, the first face of the prism, the second face of the prism and interferes with a separate master reference beam (402) initially incident on the third face of the prism to provide and record the interference fringes for forming the reference coupling elements in the master holographic optical element forming element (30 or 36).  
This reference has met all the limitations of the claims.  It does not teach explicitly that the first face of the prism is separated and at a distance from the aperture.  Iriguchi in the same field of endeavor teaches a system for fabricating hologram wherein a reticle (R1, Figure 2) with aperture defined may be placed at a separated distance from the face of the prism.  It would then have been obvious to one skilled on the art to apply the teachings of Iriguchi to make the aperture be placed at a separated distance from the face of the prism for the benefit of allowing the location of the aperture may be displaced with regard to the prism.  
This reference has met all the limitations.  It however does not teach explicitly to disclose that the hologram recorded is a master hologram.  However the recorded hologram can be used as a master hologram as desired.  
This reference also does not teach explicitly that the master hologram (30 or 36) is in optical contact with a second face of the prism.  This reference also does not teach explicitly that the separated beam or the master reference beam incident on the third prism face and internally reflected to be incident on the hologram.  Dimov et al in the same field of endeavor teaches a method for recording an interference of object wave and reference wave in a holographic substrate wherein the holographic substrate is optical contact a second face of the prism and the object wave that incident on a third prism face and internally reflected to be incident on the holographic substrate through the second prism face, (please see Figures 11A and 11B).   It would then have been obvious to apply the teachings of Dimov et al to modify the method taught by Popovich et al to have the alternative arrangement for the benefit of eliminating the unwanted interference fringes in the inter space between the prism face and the holographic substrate or hologram.  
These references further do not teach explicitly to from the reference and object coupling elements at different respective locations in the master holographic optical element.  Aharoni et al in the same field of endeavor teaches a master hologram that is comprised of a reference beam coupling element (Hrint, Figure 2) and an object beam coupling element (Hoint) that are located at different locations in the master holographic optical element.  It would then have been obvious to one skilled in the art to repeatedly operate the system for fabricating the holographic optical element taught by Popovich et al to form a master holographic optical element with reference and object beam coupling elements at different locations for the benefit of allowing the master holographic element may be utilized to reproduce both reference beam and object beam.  
Claim 9 has been amended to include the phrase “forming the conjugate reference and conjugate object beams used in forming the master HOE coupling elements comprises modifying the light by a holographic optical element to match the aperture of the prism”.  
Popovich et al in light of Dimov et al and Aharoni et al teach that forming the reference and object conjugate beam used in forming the master hologram coupling elements comprises modifying the light by refractive to match the aperture of the prism, (please see Figure 7, Popovich et al and Dimov et al, Figure 11A).  Aharoni et al alternatively teaches that the conjugated beams may be modified by holographic elements, (please see Figure 2).  

With regard to claims 12 and 13, it is implicitly true that the system comprises a source of at least one of a master reference beam, a reference conjugate beam and and/or object conjugate beam for recording the reference and object coupling elements. Dimov et al teaches that source of a master reference beam configured to be planar beam and normally incident on the third face of the prism, (please see Figure 11A).  
With regard to claim 14, Iriguchi teaches that different exposures at different locations in the master holographic optical element may be carried out which means that multiple reference and object beam coupling elements may be formed.  It is either implicitly true or obvious modification to one skilled in the art to provide an array of multiple reference and object coupling elements in the master holographic optical element.  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al, Iriguchi, Dimov et al and Aharoni et al as applied to claim 9 above, and further in view of the patent issued to MacMaster (PN. 7,710,623).
The method for fabricating a master holographic optical element taught by Popovich et al in combination with the teachings of Iriguchi, Dimov et al and Aharoni et al as described in claim 9 above has met all the limitations of the claims.  
With regard to claims 10 and 11, these references however do not teach explicitly to include an absorber positioned that blocks master reference beam in regions that is not internally reflected to be incident upon the reference and/or object beam coupling element.  MacMaster in the same field of endeavor teaches a method for fabricating holographic optical element wherein a black layer (120, Figure 1, column 2, lines 55-60) may be provided with the holographic recording medium (110) so that it can block the unwanted light to interfere the recording process.  It would then have been obvious to one skilled in the art to apply the teachings of MacMaster to include a black layer serves as the absorber adjacent to the holographic optical element for the benefit of absorbing unwanted light incident upon to prevent noise being recorded.  

Claim 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Aharoni et al (PN. 5,422,746) in view of the patent issued to MacMaster (PN. 7,710,623), Kawazoe et al (PN. 5,781,317) and US patent issued to Aspnes et al (PN. 8,614,842).
Claim 15 has been amended to necessitate the new grounds of rejection.  
Aharoni et al teaches a system for replicating holographic optical element that is comprised of a master holographic optical element having distinct object beam coupling element (Hoint, please see Figure 2) and reference beam coupling element (Hrint)  and a copy holographic optical element (Hf) positioned at a distance such that a diffracted object beam and reference beam, that either implicitly includes the first order diffracted beams or obvious modification by one skilled in the art to achieve high beam intensity, transmitted and overlaps at the exposure region of the copy holographic optical element to form a holographic exposure, (please see Figure 2).  
This reference has met all the limitations of the claims.  It however does not include a prism having first face and a second face such that the master holographic optical element and prism are configured to such that the first face of the prism is in optical contact with the distinct reference and object coupling elements of the master holographic optical element.  MacMaster teaches a system for replicating holographic optical element that is comprises of a prism (100, Figure 2) wherein the master holographic optical element (140, H1) is in optical contact with a first face of the prism.   It would then have been obvious to apply the teachings of MacMaster to have the master holographic optical element of Aharoni et al with distinct object and reference coupling elements in optical contact with the first face of the prism such that higher order, including first order, diffracted light may be transmitted through the second face of the prism to expose, overlap and interfere with each other to record the interference pattern at the copy holographic optical element.  Kawazoe et al in the same field of endeavor also teaches a system for replicating holographic optical element wherein the prism may be designed so that unwanted zero order light (such as the reflected light) may be filtered out, (please see Figure 6).  It would then have been obvious to one skilled in the art to apply the teachings of MacMaster and Kawazoe et al to include a prism in the replicating system for the benefit of copying the holographic optical element with unwanted zero order light may be filtered out.  The copy holographic optical element may be alternatively positioned at a distance from the second face of the prism since it does not affect the copy operation.  
Claim 15 has been amended to include the phrase “a copy HOE positioned at a distance and separate from … the master HOE”.  Aharoni et al teaches explicitly that the copy HOE (Hf) and the master HOE (Hoint and Hrint) are positioned at a distance and separate from each other.  
Claim 15 has been amended to include the phrase “a copy HOE support member configured to laterally translate the copy HOE between repeated exposure of the copy HOE to provide a copy HOE having ab array of copied HOE”.  
These references do not teach explicitly to include a copy holographic optical element support member configured to laterally translate the copy holographic optical element between repeated exposure of the copy holographic optical element.  Aspnes et al in the same field of endeavor teaches a replicator (300, Figure 3) for fabricating holographic optical element wherein the copy holographic optical element may be supported by a series of rollers so that it is laterally translated between repeated exposure of the copy holographic optical element to provide a copy holographic optical element having an array of copied holographic optical element.  It would then have been obvious to apply the teachings of Aspnes et al to include the series of rollers in the replicator for the benefit of providing an array of the copied holographic optical elements.  
With regard to claim 18, in light of the Kawazoe et al and MacMaster one skilled in the art would have been motivated to filter out the zero order light from the prism by total internal reflection through a third surface, (please see Figure 6 of Kawazoe et al).  
With regard to claim 19, the replicating system implicitly includes light source suitable for exposing the copy holographic optical element.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al, MacMaster, Kawazoe et al and Aspnes et al as applied to claim 15 above, and further in view of US patent application publication by Popovich et al (US 2013/0101253 A1).
The system for replicating holographic optical element taught Aharoni et al in combination with the teachings of MacMaster, Kawazoe et al and Aspnes et al as described in claim 15 above has met all the limitations of the claim.  
With regard to claim 16, these references do not teach explicitly that the holographic optical element comprised encoded aperture function.  Popovich et al in the same field of endeavor teaches a system for recording holographic optical element wherein an aperture defined by opaque regions (9a and 9b, or 91a or 91b, Figure 7) is placed in the path of the recording beam (401) such that an aperture function is encoded in the recorded holographic optical element (30 or 36).  It would then have been obvious to one skilled in the art to modify the system to include aperture function being encoded in the holographic optical element for the benefit of allowing the recorded and replicated holographic optical element has an encoded aperture function.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al, MacMaster, Kawazoe et al and Aspnes et al as applied to claim 15 above, and further in view of US patent application publication by Balistreri (US 2007/0223070 A1). 
The system for replicating holographic optical element taught Aharoni et al in combination with the teachings of MacMaster, Kawazoe et al and Aspnes et al as described in claim 15 above has met all the limitations of the claim.  
With regard to claim 17, these references do not teach explicitly that the master holographic optical element comprises multiple distinct object and reference beam coupling elements to provide a multiplexed master holographic optical elements.  However recording multiple holograms utilizing multiplexing process is well known in the art.  Balistreri in the same field of endeavor teaches holographic recording system and method, (please see Figure 1) wherein angle multiplexing and/or wavelength multiplexing (please see paragraphs [0006] and [0014]) may be used to increase the density of the holograms being recorded in the same locations of the recording medium.  It would then have been obvious to one skilled in the art to apply the teachings of Balistreri to modify the system to make the master holographic optical element comprises multiplexed element with multiple object and reference coupling elements recorded therein for the benefit of allowing the utility of the master holographic optical element be expanded.  
Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons set forth above.
In response to applicant’s arguments concerning the amended feature “forming conjugate reference and conjugate object beams comprises modifying the light by holographic optical element to match the apparatus of the prism”, since the specification does not teach explicitly that how the conjugated reference and conjugate object beams are formed by modifying the light by a holographic optical element.  The cited Aharoni reference teaches that the conjugated reference beam and conjugated object beam may be formed by modifying the light by holographic optical element.  
In response to applicant’s arguments concerning the amended claim 15, the applicant is respectfully reminded that the cited Aspnes reference is cited to provide the teachings about a support member to support and to provide laterally translation of the copy HOE.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



  /AUDREY Y CHANG/            Primary Examiner, Art Unit 2872